Case 0:19-cr-60289-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 1 of DD
                                                                              4


                                                                                  Oct 3, 2019



                19-60289-CR-MARTINEZ/SNOW
                          UNITED STATES DISTRICT CO URT
                          SOUTHERN DISTRICT OF FLORIDA


                          C A SE N O .
                                         8U.S.C.1 1326(a)


  U NITED STATE S O F AM ERIC A

  VS.

   RO BER TO TRIN ID A D VIDA L ,

         Defendant.
                                               /


                                         INDICTM ENT

         The Grand Jury chargesthat:
                                            COUNT 1
          On oraboutSeptember16,2019,in Broward County,in the Southem DistrictofFlorida,


   the defendant,
                               ROBERTO TRINIDAD VIDAL.
    an alien,having previously been rem oved from the United States on or about M ay 10,2011,

    Septem ber 11,2012,and September 18,2012,wasfound to be in the United States,knowingly

    andunlawfully,withoutthe Attorney GeneraloftheUnited Statesorhissuccessor,the Secretary

    ofHomeland Security(Title6,UnitedStatesCode,Sections202(3),202(4)and557)having


                                                   1
Case 0:19-cr-60289-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 2 of 4



  expressly consented to such alien's reapplying foradm ission to theUnited States;in violation of

  Title8,UnitedStatesCode,Section 1326(a).


                                                     A TRUE BILL




                                                     FOREPERSON




   ARIANA F AItDO ORSHAN
   UN ITED STATESA TTORNEY


                -
                       X
   JENNIFER A. ENE
   A SSISTAN T U N ITED STA TES A TTORN EY
 Case 0:19-cr-60289-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 3 of 4
                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF FLORIDA


UNITED STATES OF AM ERICA                                CASE NO.

                                                          CERTIFICATE O F TRIAL ATTORNEY A
R oberto Trinidad Vidal,


                                  Defendant./          Superseding CaseInformation:

CnurtDivision;(SelectOne)                              Ncw Defendantts)
                                                       NumberofNew Defendants
        M iami             Key W est                   Totalnumherofcotmts
        FTL        X        W PB            FTP

        Idoherebycertifythat:
                lhavecarefully considered theallegationsoftheindictment,thenumberofdefendants,thenumberofprobablewitnesses
                and the lcgalcomplexitiesoftheIndictment/lnformation attached hereto.
                lam aware thatthe information supplied onthisstatementwillberelied upon by the JudgesofthisCourtin setting their
                calendarsand scheduling crim inaltrialsunderthe mandateofthe SpeedyTrialAct Title28 U.S.C.Section 3161.

                  Interpreter;         (YesorNo)         YES
                  Listlanguageand/ordialect               SPANISH

                  Thiscase willtake 2           daysforthepartiestotry.
                  Please check appropriatecategoryand typeofoffenselisted below:
                                                                                     (Checkonlyone)
                 (Checkonlyone)
                                                                                     Petty
         l        0 to5 days                                                         M inor
         11       6 to 10 days                                                       M isdem .
         I11      11to20 days                                                        Felony           X
         IV       21to60 days
         V        61daysand over
         6.        HasthiscasebeenpreviouslyfiledinthisDistrictCourt?(YesorNo) NO
         If
         J yes:
          udge:                                                   CaseNo.
          (
          Ats
          Hataach
                cocmpl
                   opyai
                       of
                        ntdbe
                           ispo
                             ensti
                                 itl
                                   i
                                   evdei
                                       or
                                       ntdhi
                                          ers
                                            )matter?     (YesorNo)           NO
          Ifyes: M agistrateCaseN o.
          Related M iscellaneousnumbers:
          Defendantts)infederaleustodyasof
          Defendantts)instatecustodyasof                     09/16/2019
          Rule20 from the                                 Districtof

          lsthisapotentialdeathpenaltycase?(YesorNo)                   Yes       X      No
                    Doesthiscaseoriginate from amatterpending intheCentralRegion oftheU.S.Attorney'sOfficepriortoAugust9,2013
                     (Mag.JudgeAlicia0.Valle)?                  Yes          X       No
                     Doesthiscaseoriginatefrom amatterpendingin theNorthernRegion oftheU.S.Attorney'sOfficepriortoAugust8,2014
                     (Mag.JudgeShaniekMaynard)?                        Yes   X          No


                                                                   JEN NIFER A .KE E
                                                                   ASSISTANT UN ITED STATES ATTORNEY
                                                                   Florida BarNo.0958263
 Case 0:19-cr-60289-JEM Document 1 Entered on FLSD Docket 10/03/2019 Page 4 of 4

                                UNITED STATES DISTRICT CO URT
                                SOU TH ERN D ISTRICT OF FLO RIDA

                                           PEN ALTY SHEET

D efendant'sN am e: ROBERTO TRIN IDA D V IDA L

C aseN o:

Count#:1
 lllegalReentry AfterRemoval
  inviolation ofTitle8,United StatesCode.Sçcfion 1326410
*M ax.Penalty:Two(2)years'imprisonment,one(1)yearsupervised release,$250,000fine

Count#:




 * M ax.Penalty:

 Count#:




 *M ax.Penalty:

 Count#:




 * M ax.Penalty:

 Count#:




  *M ax.Penalty:                   - -
   *Refers nnly to pnssible term nf incarceration, does nnt include possible fines, restitution,
  special assessments, parole term: or forfeitures that may be applicable.
